Citation Nr: 1429357	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-11 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

Entitlement to an initial compensable disability rating for bilateral hearing loss.

Entitlement to an initial disability rating for disc bulge in L3-L4 and L4-L5 with herniated disc in excess of 10 percent from April 1, 2009 to June 27, 2011, in excess of 20 percent from June 27, 2011 to August 7, 2013, and in excess of 40 percent from August 8, 2013.


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 2003 to March 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) Regional Office in Manila, the Republic of the Philippines.  This RO rating decision granted service connection and awarded a noncompensable rating for the Veteran's left ear hearing loss in July 2009.  In November 2012, the RO granted service connection for the Veteran's right ear and awarded a noncompensable rating back to the Veteran's initial April 2009 claim for hearing loss.

The Board notes that the in his September 2012 substantive appeal to the Board has limited his appeals to those listed on the title page of this decision.  The Board is aware of the earlier April 2011 substantive appeal which requested an appeal of all issues; however, the Board notes that while the Veteran initially appealed all issues in his April 2011 substantive appeal there were intervening favorable RO rating decision in November 2011 and November 2012.  The Board finds, that given the context of the Veteran's narrowing of the issues on appeal, the Veteran has withdrawn those appeals not listed on the title page or referred back to the RO for consideration.  38 C.F.R. § 20.204 (2013).

The issues of an adjusted back pay award from April 2009 to June 2011 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to an initial disability rating for disc bulge in L3-L4 and L4-L5 with herniated disc in excess of 10 percent from April 1, 2009 to June 27, 2011, in excess of 20 percent from June 27, 2011 to August 7, 2013, and in excess of 40 percent from August 8, 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDING OF FACT

The Veteran's bilateral hearing loss has been manifested by no more than level I hearing in his right ear and no more than level II in his left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 
19 Vet. App. 473, 486 (2006). 
 
The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120   (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In the instant case, notice was provided to the Veteran in April 2009, prior to the grant and rating of his claim in July 2009 and November 2012.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

VA satisfied its duty to assist the Veteran in the development of his claim and to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  The RO associated the Veteran's service treatment records and private medical records identified by the Veteran to be pertinent to his hearing loss claim.  

In August 2009, June 2011, October 2012, and August 2013, VA provided the Veteran with medical examinations and obtained a medical opinion addressing whether his current disabilities had an onset during or were otherwise caused by active service.  The examinations and opinions are adequate for the disability discussed below as the examination reports show that the examiners considered the relevant history of the Veteran's disabilities.  The examiners provided a sufficiently detailed description of the disabilities, and the examiners provided an analysis to support these opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

The Veteran has contended in his March 2011 NOD that the August 2009 VA examiner's results were not credible because the examiner initially misidentified the Veteran.  The Board in review of the August 2009 VA examination notes that, while the VA examiner did not have access to the claims file, the objective results he obtained from his in-person examination of the severity of the Veteran hearing loss does not require a review of the Veteran's claims file.  Moreover, the Board finds that the fact that the examiner was unable to initially identify the Veteran does not invalidate the results of his objective testing.  

The Veteran also contends in a February 2013 correspondence to VA that his October 2012 was improperly conducted "manually" because the examiner's equipment was not operating.  The Board finds that the Veteran has not demonstrated that he is competent to determine the adequacy of the methods used to conduct an audiological examination.  Thus, the Board finds that the examination was competent under the presumption of regularity.  "There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties.'"  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131 (1926)).  The Board also notes that although the Veteran contends this examination was inadequate the results from this test were further corroborated by the subsequent August 2013 audiological examination. 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 (2013), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Increased Disability Rating - Hearing Loss

The evaluation of service connected disabilities is based on the average impairment of earning capacity they produce as determined by considering current symptomatology in light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet App. 589 (1991).  In addition, the entire history of the Veteran's disability is also considered.  Consideration must be given to the ability of the Veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10. 

If there is a question as to which of the two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  38 C.F.R. § 4.85, DC 6100 (2013).  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  

The Board acknowledges that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in final audiological report.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Merits

The record shows that entitlement to service connection for left ear hearing loss was established and evaluated as noncompensable in a July 2009 rating decision.  The right ear was then service connected and both ears were evaluated in a November 2012 rating decision which maintained the noncompensable disability rating.

A review of the evidence of record reveals that the Veteran was afforded VA audiological examinations for compensation purposes in April 2009, June 2011, October 2012, and August 2013.

During the April 2009 audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT 
15
15
10
15
14
LEFT
20
25
15
20
20

Maryland CNC Word List Speech Recognition Score revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.

During the June 2011 audiological examination, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT 
50
50
45
40
46
LEFT
40
55
55
55
51

Maryland CNC Word List Speech Recognition Score revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.

During the October 2012 audiological examination, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT 
40
35
35
35
36
LEFT
40
40
35
40
39

Maryland CNC Word List Speech Recognition Score revealed speech recognition ability of 100 percent in the right ear and 92 percent in the left ear.

During the August 2013 audiological examination, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT 
40
25
30
25
30
LEFT
45
35
35
40
39

Maryland CNC Word List Speech Recognition Score revealed speech recognition ability of 100 percent in the right ear and 88 percent in the left ear.

The Board will now follow the mechanical application of 38 C.F.R. 4.85.  First, utilizing Table VI, the Veteran's right ear hearing loss results are placed within the parameters of "Roman numeral I" for all of his examinations which include his April 2009, June 2011, October 2012, and August 2013.  See 38 C.F.R. § 4.85, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination - Table VI.  

Turning to the Veteran's left ear, the hearing loss results for this ear is placed within the parameters of "Roman numeral I" for his April 2009, June 2011, and October 2012 examination and "Roman numeral II" in his August 2013 examination.  Id.  

Second, utilizing Table VII, the Board has taken the most beneficial results, for rating purposes results, from Table VI, "Roman numeral I" for the right ear and "Roman Numeral II" for the left ear.  When placing these two results, "Roman numeral I" and "Roman numeral II," within Table VII to determine the rating the results indicate that the Veteran's bilateral hearing disability falls within a noncompensable evaluation.  See 38 C.F.R. § 4.85 Percentage Evaluation for Hearing Impairment (Diagnostic Code 6100) - Table VII.

Consideration has also been given to the Veteran's personal assertions in support of his claim.  The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as listening to the television at higher volumes or lip reading to assist in understanding conversations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  But as a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his bilateral hearing loss disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his bilateral hearing loss, including audiometric testing for pure tone thresholds.  Since he is not competent to provide probative evidence in this regard, there is necessarily no need to additionally consider the credibility of his lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

There is no evidence his bilateral hearing loss disability warrants a compensable disability rating at any time since his claim was filed.  The Board cannot "stage" this rating.  Thus, a the preponderance of the evidence is against the Veteran's claim for a compensable rating for his service-connected bilateral hearing loss disability, the "benefit-of-the-doubt" rule is not applicable, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

The Board has considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's bilateral hearing loss was applied to the applicable rating criteria and precedential case law.  The October 2012 and August 2013 examiners also provided opinions as to whether the Veteran's hearing loss is of such severity as to warrant restriction of his activities and employment these examiners both stated the Veteran would have difficulty hearing especially in group settings.  See Martinak, 21 Vet. App. at 455.  The Board finds no indication there is the type of marked interference with his employment, above and beyond that contemplated by his schedular rating, which would invoke extra-schedular consideration.  Rather, the limitations caused by decreased hearing acuity, such as difficulty communicating and difficulty perceiving acoustical cues in the environment, are the natural result of this sort of disability, and have been considered in the rating criteria.  The occupational limitations from his hearing loss are not unique to this particular Veteran so as to require additional consideration. 

Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to service connection for entitlement to an initial disability rating for disc bulge in L3-L4 and L4-L5 with herniated disc in excess of 10 percent from April 1, 2009 to June 27, 2011, in excess of 20 percent from June 27, 2011 to August 7, 2013, and in excess of 40 percent from August 8, 2013.  There is outstanding private and VA medical records which should be obtained.

Outstanding VA medical records

The Board notes that the Veteran has outstanding VA medical records.  Evidence of these records is found throughout the claims file.  While, the claims file contains records from the Manila Outpatient Clinic from August 2009 to January 2010, in the Veteran's August 2012 substantive appeal (Form 9) he states private medical evidence was submitted to "[J.D.] of the VA during my last visit in December 2011."  The Board also notes that in the Veteran's examination for a separate disability not on appeal in September 2013 the VA examiner remarked that he reviewed "Manila VA CPRS Notes" not contained in the claims file.  The Court has held that VA medical records are in constructive possession of VA and must be obtained if pertinent.  38 C.F.R. § 3.159(c)(2) (2013); see Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board reasons that this outstanding evidence in conjunction with the Veteran's contentions, in a November 2009 report of contact and September 2009 Notice of Disagreement (NOD), of being confined to his bed for weeks at a time raises the question that these records may contain medical evidence regarding the severity of the Veteran's back disability to include his intervertebral disc syndrome.  Thus, the Board reasons these records should be obtained.

Outstanding Private medical records

Additionally, there is evidence of outstanding private medical records.  Since the claim is being remanded, the Board reasons that it is appropriate to provide the Veteran with another opportunity to identify non-VA health care providers and the date ranges in which he received treatment for his lower back disability.  Specifically, the Board notes that the Veteran has identified treatment in a "Consent to Release Information" (Form 4142) that he received care from a Dr. R.C.A. while the record contains attempts to obtain evidence in regards to the Veteran's asthma disability, the claims file does not contain evidence that requests were sent to this examiner concerning the Veteran's low back disability.  The Board is aware that the Veteran submitted partial records from this examiner alongside the Form 4142, however, this included only visits in July 2013 and October 2013 while the Veteran's Form 4142 includes additional dates of treatment.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all non-VA health care providers who have treated him for his lower back disability.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA.  

With regard to private medical treatment records, the Board is particularly interested in private medical records from Dr. R.C.A. concerning the Veteran's low back disability from February 2011 to October 2013.

2.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA health care providers who have treated him for his lower back disability.  

With regard to VA treatment records, the AOJ should request VA medical records from the Manila Outpatient Clinic from January 2010 to present.  Any archived records should be retrieved from storage.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

3.  Thereafter, schedule the Veteran for an appropriate VA examination with an appropriate VA examiner to determine the severity of the Veteran's low back disability.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past.

If the examiner renders an opinion, he or she must provide reasons for the opinion.  If he or she is unable to provide an opinion without resort to speculation, it should be explained why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. A complete rationale for all opinions should be provided.

4.  Ensure that the examination report complies with this Remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

5.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


